DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: in ¶s 0020 and 0022, the Figures are described as views of themselves.  
Appropriate correction is required.

Claim Objections
Claims 5 is objected to because of the following informalities:  in line two, “operably” should be --operable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites the limitation "said at least one seal" in lines one and two.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites that a second seal is present without indication of a preceding first seal.	
	Both of these claims appear to be depending from the wrong claim.  For examination purposes, claim has been interpreted as if depending from claim 5, rather than claim 4; and claim 7 has been interpreted as depending from claim 6 to allow for a second introduction of a second top seal.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3, 6, 10, 19, and 24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 21, 22, 23, and 20, respectively of prior U.S. Patent No 10,343,610. This is a statutory double patenting rejection.
Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21 of prior U.S. Patent No 11,077,802. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 14-15, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maccabee (5,842,709).
	Regarding claims 1-2, 14, and 22, Maccabee discloses a compact power running board assembly for a motor vehicle, comprising:
	a rotary actuator assembly (24, see Figs. 3 and 4 showing the gears of the rotary actuator) operably coupled to a swing arm (14) of a parallel linkage (see Fig. 1 showing the parallel idler arm 16);
	a running board (12) operably connected to said swing arm;
	a housing assembly (32, 22) including an opening (see Fig. 4 showing the opening between the housing walls);
	a pivot shaft (90) within said housing assembly, said swing arm extending through said opening of said housing assembly and operably mounted to said pivot shaft (see Fig. 4);
	a motor assembly (20) operably coupled to said actuator assembly for driving said actuator assembly to move said running board between at least one stowed position and at least one deployed position (see Fig. 2); 
	a first bushing bearing (100) coupled to said pivot shaft within said housing assembly at a location below said swing arm (see Fig. 4); and
	a second bushing bearing (92) coupled to said pivot shaft within said housing assembly at a location above said swing arm (see Fig. 4 showing the relative above and below positioning of the bushings 92, 100 relative to the swing arm, wherein the angled configuration of the shaft 90 results in the inboard bushing 100 being lower than/below the swing arm);
	wherein said swing arm located between and a predetermined distance from said first and second bushings within said housing assembly provides a compact arrangement and reduces and balances reaction forces of said first and second bearing bushings applied to said pivot shaft by directional force from said swing arm (as shown in Figs. 3 and 4, the swing arm 90 is evenly spaced between the bushings 92, 100 resulting in a load applied to the swing arm being distributed to the two bushings).
	Regarding claims 4 and 5, Maccabee further discloses a gap in the housing between the swing arm and the interior walls of the housing assembly (as shown in Fig. 4, a gap or space is provided above the swing arm and shaft 90 and the cover, e.g., where the leader lines for ref. characters 90 and 100 pass through).  Further, a seal (101) is located within the housing (32, 22) prevents moisture entering the swing arm’s opening/gap to penetrate further into housing portion 22.
	Regarding claim 15, Maccabee further discloses an inboard mounting bracket (34) and an outboard mounting bracket (48) for attaching to the motor vehicle.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maccabee.
Regarding claim 11, Maccabee does not disclose that the swing arm is keyed to the pivot shaft.
Official Notice is taken that using a keyed joint to ensure a positive fit or connection at a rotary joint is a well-known expedient.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the running board of Maccabee to use a keyed joint to interconnect the pivot shaft and swing arm to arrive at the claimed device. The motivation being to provide a rigid connection between the rotating pivot shaft and the swing arm it supports.
	Regarding claims 16-18 and 21, Maccabee further discloses an idler swing arm mechanism including a second swing arm (16) connected to said running board (see Fig. 1) and connected inside of the same housing assembly (see Fig. 1 showing the idler arm 16 within a portion of the housing defined by elements 32 and 22), wherein said swing arm (14) and said second swing arm (16) form a parallel linkage to move said running board between said at least one stowed position and said at least one deployed position when said swing arm is driven to rotate by said actuator assembly (see Figs. 1 and 2);
	wherein said idler swing arm mechanism further includes a pivot shaft (76) located within said idler housing assembly, said second swing arm extending through an opening of said idler housing assembly and operably connected to said pivot shaft (see Fig. 2 showing the idler swing arm extending from the shaft 76 out of the housing);	
	wherein said idler swing arm mechanism further includes a first bushing bearing (72) mounted to said pivot shaft at a location below said second swing arm within said idler housing and a second bushing bearing (also denoted 72) mounted to said pivot shaft at a location above said second swing arm within said idler housing (see Figs. 2 and 3 showing two bushings 72 which cooperate to support the idler shaft 76).
	Maccabee does not disclose a separate idler housing.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the running board of Maccabee to use separate housings for the swing arms to arrive at the claimed device since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would be to allow for greater separation between the swing arms allowing for a longer step/running board while still protecting the pivots/bearings in a housing.	 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maccabee in view of Watson (8,342,551).
Regarding claim 8, Maccabee does not disclose stops on the swing arms.
Watson teaches another parallel linkage swinging running board/side step device including a mechanical stop connected to a swing arm (16) including at least two stop members (72, 74), wherein a first stop contacts said running board when in said at least one deployed position to prevent further movement of said running board in a first direction and a second stop contacts said running board when in said stowed position to prevent further movement of said running board in a second direction (see Fig. 7 and ¶0026 describing the stops abutting the running board in the stowed and deployed positions).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the running board assembly of Maccabee to include a stoppers as taught by the Watson to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., limiting the movement of a swinging body with a positive stop) to known devices (e.g., motorized swinging vehicle steps/running boards) ready for improvement to yield predictable results (e.g., a more rigid connection at the extreme ends of travel for the step).
Regarding claim 9, Maccabee does not disclose a motor sensor indicating when the system if fully deployed or retracted.
Watson teaches that the motorized swinging running board/side step device includes an over current sensor operably coupled to said motor assembly that detects current spikes caused by said running board contacting an obstruction or contact with said first or second stops, wherein the current spike causes an electronic control unit to turn said motor assembly off (see Col. 5, lines 40-46).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the Maccabee combination of claim 8 to include an over-current sensor as taught by Watson to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using feedback to control a motor’s operation) to known devices (e.g., motorized swinging vehicle steps/running boards) ready for improvement to yield predictable results.
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maccabee in view of Pascoe et al. (6,325,397).
Regarding claims 12 and 23, Maccabee discloses a geared rotary actuator mechanism, but does not provide for a worm gear/worm wheel actuator configuration.
Pascoe teaches another swinging step/running board including an actuator assembly comprising a worm gear (98) operable coupled to a motor assembly (18) and in operable meshing engagement with a worm wheel (116) including a hub (e.g., region around bore 130) which is operably coupled to a pivot shaft (72) that supports the step’s swing arms (15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified Maccabee to include the worm gear actuator taught by Pascoe to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a worm gear transmission) for another (a simple gear train transmission) to yield predictable results (e.g., a motor that can rotate about a direction perpendicular to the axis of rotation of the driven member).
Lastly, with respect to claim 12, while none of the references specifically recite a keyed connection between the worm wheel and pivot shaft, Official Notice is taken that using a keyed joint to ensure a positive fit or connection at a rotary joint is a well-known expedient.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the running board of the Maccabee/Pascoe combination to use a keyed joint to interconnect the pivot shaft and worm wheel gear to arrive at the claimed device. The motivation being to provide a rigid connection between a gear and the rotating pivot shaft it drives.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maccabee in view of Pascoe as applied to claim 12 above, and further in view of Ota et al. (US 2006/0254376).
Regarding claim 13, the Maccabee combination does not disclose the use of an o-ring to seal the worm gear.
Ota teaches another motorized worm gear assembly, including an o-ring (30) mounted to the output shaft/pivot shaft (25) immediately adjacent to its worm wheel (23) to prevent moisture from entering the worm gear (see Fig. 2 and ¶0043)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the Maccabee combination to include the sealed worm gear actuator taught by Ota to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a sealed worm gear transmission) for another (a generic worm gear transmission) to yield predictable results.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/Examiner, Art Unit 3618